        Case 2:16-cr-00355-MAK Document 136 Filed 11/17/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                   : CRIMINAL ACTION
                                            :
                    v.                      : NO. 16-355
                                            :
 LEROY FRAZIER                              :


                                         ORDER
       AND NOW, this 17th day of November 2020, upon considering Defendant’s pro se Motion

for sentence reduction (ECF Doc. No. 124), supplemented with the benefit of appointed counsel

(ECF Doc. No. 133), the United States’ Opposition (ECF Doc. No. 134), and for reasons in the

accompanying Memorandum, it is ORDERED the Defendant’s Motion for sentence reduction

(ECF Doc. No. 124) is DENIED.



                                                  ________________________
                                                  KEARNEY, J.
